DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Terminal Disclaimer
The terminal disclaimer filed on 05/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10339180 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant' s amendments to the claims have overcome 112 and 101 rejections previously set forth in the Non-Final Office Action mailed 11/24/2021. 
Further noted, regarding 101 rejection in previous office action, the amended limitation “analyzing a plurality of documents with a plurality of factual information in the identified field for one or more if/then statements using one or more natural language processing techniques, wherein the plurality of documents comprise a public domain article, a legislative bill, and a medical journal”, in light of pargraph [0036] of specification “It may be appreciated that Figure 2 provides only an illustration of one implementation and does not imply any limitations with regard to how different embodiments may be implemented. Many modifications to the depicted environments may be made based on design and implementation requirements. Although the above described embodiment utilized the field of medicine as an example, any field that could contain cause and effect connections may be used. For example, in the political field, the confirmation bias elimination program 110A, 110B may ingest public domain articles, legislative bills, and other government documents that show actions (i.e., causes) that lead to desired outcomes (i.e., effects). Upon receiving a user- entered query of "If we raise taxes, will education improve?", the confirmation bias elimination program 110A, 110B may analyze the query terms using known natural language processing techniques to determine the query includes the effect "improve education." The confirmation bias elimination program 110A, 110B may analyze the dictionary generated for the political field stored in a data repository, such as database 116, to identify an array of legislative actions (i.e., causes) that led to improved education, such as "raise education funding", "Project Labor Agreements", and "increase teacher wages." The confirmation bias elimination program 110A, 110B may then generate a less biased proposed search query using the identified causes and display each proposed search query to the user for selection. Once selected, the search query may be executed using an open-ended search tool, such as an internet search engine” that has integrated the judicial exception into practical application that ‘generate a less biased proposed search query using the identified causes’. Therefore, it is eligible under U.S.C. 101 rejection. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8 and 15 are allowable over the prior art of record. The closest prior art of record Abraham-Fuchs (U.S. Pub. No. 2009/0076839 A1) teaches a semantic search generates related terms that relate to a search term using a selected ontology domain; the related terms may be compared to information in a medical document; the semantic search may also generate related terms for the medical document; the related terms for the medical document may be compared to the related terms that relate to the search term. The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including the limitations being indicated in independent claims 1, 8 and 
15 as “analyzing a plurality of documents with a plurality of factual information in the identified field for one or more if/then statements using one or more natural language processing techniques, wherein the plurality of documents comprise a public domain article, a legislative bill, and a medical journal”. 

Dependent claims 2-3, 5-7, 9-10, 12-14, 16-17 and 19-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEN HOANG/Examiner, Art Unit 2168 

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168